 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     PAUL S. KUBE
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )                 CASE NO. 6:19-mj-00060-JDP
                                         )
11                     Plaintiff,        )                 REQUEST FOR RULE 10 WAIVER
                                         )                 OF PERSONAL APPEARANCE FOR
12                                       )                 PLEA ON THE INDICTMENT AND
     vs.                                 )                 NONDISPOSITIVE HEARINGS AND
13                                       )                 ACKNOWLEDGMENT OF RECEIPT OF
                                         )                 INDICTMENT; ORDER
14   PAUL S. KUBE,                       )                 THEREON
                                         )
15                                       )                 Date: November 22, 2019
                       Defendant.        )                 Time: 2:00 PM
16   ____________________________________)                 Judge: Hon. Stanley A. Boone
17

18          Pursuant to Federal Rule of Criminal Procedure 10(b)(2), Defendant PAUL S. KUBE,

19   having been advised of his right to be present at all stages of proceedings, hereby requests this

20   Court permit him to waive his right to personally appear for his Plea on the anticipated Indictment
21   on November 22, 2019 at 2:00 PM and for all subsequent nondispositive hearings. Pursuant to

22   Fed. R. Crim. P. 10 a defendant need not be present for the arraignment on an indictment if
            (1) The defendant has been charged by an indictment or misdemeanor information;
23          (2) The defendant, in a written waiver signed by both the defendant and defense counsel,
24              has waived appearance and has affirmed that the defendant received a copy of the
                indictment or information and that the plea is not guilty; and
25          (3) The court accepts the waiver

26          Based on an incident that occurred in Yosemite National Park on September 5, 2019, a

27   Criminal Complaint was filed on September 6, 2019 alleging that Mr. Kube committed the

28   following acts: one count of 18 U.S.C. 2261(a)(1) – Domestic violence in the Special Territorial



     1
 1   and Maritime Jurisdiction of the United States with the intent to kill, injure, harass, or intimidate

 2   spouse, intimate partner, or dating partner, and who, in the course of or as a result of such

 3   presence, commits of attempts to commit a crime of violence against that spouse, intimate

 4   partner, or dating partner; one count of 36 C.F.R. 2.35(c) – Presence in a park area when under

 5   the influence to a degree that may endanger oneself or another person; and one count of 36 C.F.R.

 6   2.34(a)(3) – Disorderly conduct: makes noise that is unreasonable.

 7          A Plea on the Indictment or a Preliminary Hearing is scheduled for November 22, 2019.

 8          Mr. Kube is a resident of East Wenatchee, Washington. He is a partner in the law firm

 9   Lacy Kane & Kube in that area. There is a Location Monitoring Component in the form of an

10   Electronic Monitoring Device as part of one Pretrial Release Condition. An Electronic

11   Monitoring Device cannot be worn when traveling by airplane, which is the obvious mode of

12   transportation for Mr. Kube. An alternative is for Mr. Kube to drive to Fresno, California from

13   Washington State and back. This travel would be extremely time consuming and would set him

14   back considerably in his law practice by causing him to miss many hours of work, appointments,

15   and potential court appearances.

16          In anticipation of an Indictment being filed, Mr. Kube is requesting a Rule 10 Waiver of

17   Personal Appearance. The government is aware of Mr. Kube’s request for a Rule 10 Waiver of

18   Personal Appearance for his Plea on the Indictment on November 22, 2019 at 2:00 PM and all

19   subsequent nondispositive hearings. Jeffrey Spivak Assistant United States Attorney has no

20   objection to Mr. Kube’s request.
21          Upon the anticipated filing of the Indictment on Thursday, November 21, 2019, Defense

22   counsel will forward a copy of the Indictment to Defendant Paul Kube. Mr. Kube will sign the

23   attached Acknowledgment of the Indictment for electronic filing with The Court.

24          Mr. Kube will enter a plea of Not Guilty on the Indictment.

25   ///

26   ///
27   ///

28   ///



     2
 1            Mr. Kube respectfully requests that the Court accept a waiver of his right and obligation to

 2   be personally present for the Plea on the Indictment on November 22, 2019 at 2:00 PM and for all

 3   subsequent nondispositive hearings in Case No. 6:19-mj-00060-JDP pursuant to Federal Rule of

 4   Criminal Procedure 10. Mr. Kube will execute the Acknowledgment of Receipt of the Indictment

 5   as well as enter a plea of Not Guilty to the Indictment.

 6

 7   Dated: October 14, 2019                               /s/ Carol Ann Moses____
                                                           CAROL ANN MOSES
 8                                                         Attorney for Defendant,
 9                                                         PAUL KUBE

10

11   Date: October 14, 2019                                /s/ Paul Kube       ____
                                                           PAUL KUBE
12
                                                           Defendant
13
                                                   ORDER
14
              GOOD CAUSE APPEARING, the above request for Defendant’s waiver of personal
15
     appearance regarding his Plea on the Indictment on November 22, 2019 at 2:00 PM and all
16
     subsequent nondispositive hearings in Case No. 6:19-mj-00060-JDP pursuant to Federal Rule of
17
     Criminal Procedure 10 is hereby accepted and adopted as the order of this Court. Mr. Kube will
18
     execute the Acknowledgment of Receipt of the Indictment as well as enter a plea of Not Guilty to
19
     the Indictment.
20
21
     IT IS SO ORDERED.
22
     Dated:     October 15, 2019
23                                                      UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28



     3
